United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
U.S. POSTAL SERVICE, NORTHRIDGE POST
OFFICE, Northridge, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Sarah Kretsinger, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0784
Issued: November 16, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 28, 2021 appellant, through counsel, filed a timely appeal from a November 5,
2020 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days has elapsed from the last merit decision, dated October 8, 2019, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board lacks jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On October 7, 2016 appellant, then a 28-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on October 6, 2016 he sustained a concussion, neck and
back spasms, bruised ribs, and left knee pain as a result of motor vehicle accident while in the
performance of duty. He noted the brakes on his postal vehicle failed and the vehicle crashed into
a wall. Appellant stopped work on the date of injury. On November 21, 2016 OWCP accepted
the conditions of strain of muscle, fascia, and tendon of the neck; sprain of ligaments of the lumbar
spine; and contusion of the left knee. It paid appellant wage-loss compensation for disability from
work on the supplemental rolls commencing November 21, 2016. On February 2, 2017 appellant
returned to work with restrictions. Subsequently, OWCP paid him wage-loss compensation on the
supplemental rolls for disability from work commencing February 2, 2017.
By decision dated June 5, 2017, OWCP terminated appellant’s wage-loss compensation
and medical benefits, effective that date. It found that the weight of the medical evidence rested
with Dr. Kevin F. Hanley, a Board-certified orthopedic surgeon and an OWCP referral physician,
who opined, in a March 24, 2017 medical report, that appellant no longer had residuals or disability
causally related to his accepted October 6, 2016 employment injury.
Appellant requested reconsideration. By decisions dated August 30, 2018 and October 8,
2019, OWCP denied modification of its termination decision.
On October 7, 2020 appellant resubmitted a May 1, 2018 supplemental report from
Dr. Matthew Root, a Board-certified physiatrist, who opined that appellant had continuing
residuals and disability of his October 6, 2016 work-related injury. Dr. Root maintained that the
acceptance of appellant’s claim should be expanded to include the additional condition of lumbar
disc herniation at L4-5 with radiculopathy.
On October 9, 2020 OWCP received in the Integrated Federal Employees’ Compensation
System (iFECS) appellant’s October 9, 2020 request for reconsideration of the October 8, 2019
decision, filed through counsel. It also received an October 7, 2020 medical report from
Dr. Richard M. Scott, a licensed clinical psychologist. Dr. Scott noted a history of appellant’s
October 6, 2016 employment injury and psychological treatment. He discussed examination
findings and diagnosed single episode-of-moderate major depressive disorder and post-traumatic
stress disorder (PTSD). Dr. Scott opined that, based on appellant’s history, findings, and
mechanism of injury, the diagnosed conditions were a direct result of the October 6, 2016
employment injury. He explained that PTSD is a mental health condition that develops after a
very stressful or distressing event. Dr. Scott described the resultant PTSD symptoms. He noted
that PTSD was marked by intrusive distressing recollections or dreams. Dr. Scott maintained that,
on October 6, 2016, appellant went through a debilitating and life-threatening motor vehicle
accident at work that was categorically dangerous and traumatic for him.

2

By decision dated November 5, 2020, OWCP denied appellant’s request for
reconsideration, finding that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.3 This discretionary authority, however, is subject to certain restrictions. A request
for reconsideration must be received within one year of the date of OWCP’s decision for which
review is sought. 4 Timeliness is determined by the document receipt date (i.e., the “received date”
in OWCP’s iFECS).5 Imposition of this one-year filing limitation does not constitute an abuse of
discretion.6
When a request for reconsideration is untimely, OWCP undertakes a limited review to
determine whether the request demonstrates clear evidence that OWCP’s most recent merit
decision was in error. 7 OWCP’s procedures provide that it will reopen a claimant’s case for merit
review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607, if the
claimant’s request for reconsideration demonstrates clear evidence of error on the part of OWCP. 8
In this regard, OWCP will limit its focus to a review of how the newly submitted evidence bears
on the prior evidence of record. 9
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP. 10 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error. Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate
clear evidence of error. It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP. To demonstrate clear evidence
of error, the evidence submitted must not only be of sufficient probative value to create a conflict
3

5 U.S.C. § 8128(a); L.W., Docket No. 18-1475 (issued February 7, 2019); Y.S., Docket No. 08-0440 (issued
March 16, 2009).
4

20 C.F.R. § 10.607(a).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

6

G.G., Docket No. 18-1074 (issued January 7, 2019); E.R., Docket No. 09-0599 (issued June 3, 2009); Leon D.
Faidley, Jr., 41 ECAB 104 (1989).
7

See 20 C.F.R. § 10.607(b); M.H., Docket No. 18-0623 (issued October 4, 2018); Charles J. Prudencio, 41 ECAB
499, 501-02 (1990).
8

L.C., Docket No. 18-1407 (issued February 14, 2019); M.L., Docket No. 09-0956 (issued April 15, 2010). See
also id. at § 10.607(b); supra note 5 at Chapter 2.1602.5 (February 2016).
9

J.M., Docket No. 19-1842 (issued April 23, 2020); J.W., Docket No. 18-0703 (issued November 14, 2018);
Robert G. Burns, 57 ECAB 657 (2006).
10

S.C., Docket No. 18-0126 (issued May 14, 2016); supra note 5 at Chapter 2.1602.5(a) (February 2016).

3

in medical opinion or establish a clear procedural error, but must be of sufficient probative value
to shift the weight of the evidence in favor of the claimant and raise a substantial question as to
the correctness of OWCP’s decision. The Board makes an independent determination as to
whether a claimant has demonstrated clear evidence of error on the part of OWCP. 11
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
OWCP’s regulations12 and procedures 13 establish a one-year time limit for requesting
reconsideration, which begins on the date of the last merit decision issued in the case. A right to
reconsideration within one year also accompanies any subsequent merit decision on the issues. 14
The most recent merit decision was OWCP’s October 8, 2019 decision. As iFECS lists the
received date for appellant’s reconsideration request as October 9, 2020, more than one year after
OWCP’s October 8, 2019 decision, the reconsideration request was untimely filed. 15
Consequently, appellant must demonstrate clear evidence of error on the part of OWCP in
terminating his wage-loss compensation and medical benefits, effective June 5, 2017.
In support of his untimely reconsideration request, appellant submitted evidence , which
was previously of record, as well as, a new report of Dr. Scott. In his October 7, 2020, Dr. Scott
opined that appellant developed additional conditions of single episode-of-moderate major
depressive disorder and PTSD and was disabled from work as a direct result of the October 6, 2016
employment injury. Although this report provides an affirmative opinion that appellant continued
to suffer residuals and remained disabled as a result of his accepted employment injury, it does not
raise a substantial question as to the correctness of OWCP’s October 8, 2019 merit decision and is
insufficient to demonstrate clear evidence of error.16 Evidence such as a detailed, well-rationalized
medical report that, if submitted before the denial was issued , would have created a conflict in
medical opinion requiring further development, is not clear evidence of error. 17 As such, the Board
finds that Dr. Scott’s report is insufficient to demonstrate clear evidence of error in the October 8,
2019 merit decision.
11

U.C., Docket No. 19-1753 (issued June 10, 2020).

12

20 C.F.R. § 10.607(a); see F.N., Docket No. 18-1543 (issued March 6, 2019); Alberta Dukes, 56 ECAB
247 (2005).
13

Supra note 5 at Chapter 2.1602.4 (February 2016); see L.A., Docket No. 19-0471 (issued October 29, 2019);
Veletta C. Coleman, 48 ECAB 367, 370 (1997).
14

20 C.F.R. § 10.607(b); see O.K., Docket No. 21-0708 (issued September 29, 2021); Debra McDavid, 57 ECAB
149 (2005).
15

See S.S., Docket No. 17-0706 (issued November 24, 2017).

16

See D.B., Docket No. 20-0466 (issued December 17, 2020); C.D., Docket No. 19-1462 (issued June 26, 2020);
A.G., Docket No. 18-0555 (issued August 8, 2018).
17

See id.

4

On appeal, counsel contends that appellant’s request for reconsideration of OWCP’s
October 8, 2019 decision was timely filed because it was submitted to OWCP via the Employees’
Compensation Operations and Management Portal and received by OWCP on October 7, 2019.
However, as explained above, OWCP’s procedures provide that timeliness is determined by the
documents received date in iFECS. 18 IFECS lists the received date for appellant’s reconsideration
request as October 9, 2020, more than one year after OWCP’s October 8, 2019 decision, and thus,
the reconsideration request was untimely filed. 19
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the November 5, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 16, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

18

Supra note 5.

19

See supra note 16.

5

